Citation Nr: 1508180	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to an earlier effective date prior to June 13, 2007 for the award of service connection for tinnitus on the basis of clear and unmistakable error (CUE) in a November 20, 1968 rating decision which denied entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Veteran testified before the undersigned at a Travel Board hearing.


FINDINGS OF FACT

1.  In a November 20, 1968 rating decision, the RO denied entitlement to tinnitus; an appeal to that decision was not initiated.

2.  The November 20, 1968 decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to June 13, 2007 for the award of service connection for tinnitus on the basis of CUE in a November 20, 1968 rating decision which denied entitlement to service connection for tinnitus have not been met.  38 C.F.R. § 3.105 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Veteran has alleged CUE in a November 20, 1968 rating decision which denied service connection for tinnitus.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.  The Veteran maintains that he had tinnitus during service which was constant in nature and that he met the criteria for service connection in 1968 when he initially applied for service connection benefits.  

The November 20, 1968 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, The United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the November 1968 rating decision.  38 C.F.R. § 3.105.  At the time of that decision, VA law and regulations provided the following: 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C § 310 (West 1964).  Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303(a) (1968).

With chronic diseases shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service connected unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (1968).

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish pre-service existence thereof.  Conditions of an infectious nature are to be considered with regard to the circumstances of the infection and if manifested in less than the respective incubation periods after reporting for duty, they will be held to have preexisted service.  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1968).

In addition, the regulations stated that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (1968).  

In addition, the rating criteria in effect at the time of the November 1968 RO decision provided that tinnitus was to be assigned a noncompensable (0 percent) rating.  See 38 C.F.R. § 4.84b, Diagnostic Code 6260 (1968).  Regulation in effect at that time provided that subjective complaints (including tinnitus) of brain disease due to trauma or of cerebral arteriosclerosis could be rated compensable; however, those disorders were not involved in the Veteran's case as there has never been any suggestion in this case, from the evidence or the Veteran's contentions, that his tinnitus is due to brain trauma rather than the acoustic trauma..  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8046 (1968).  Years after the November 1968 decision, Diagnostic Code 6260 underwent multiple revisions.  The regulations were revised on March 18, 1976.  The revised rating criteria provided a 10 percent rating for tinnitus, persistent as a symptom of a head injury, concussion or acoustic trauma.  38 C.F.R. Part 4, including Diagnostic Code 6260 (1976).  Effective June 10, 1999, the criteria for evaluating tinnitus were amended to provide for the assignment of a maximum 10 percent rating for recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  The regulations governing the schedular criteria for tinnitus were again revised effective June 13, 2003.  Under the regulations in effect from June 13, 2003, a disability of tinnitus, recurrent, warrants an evaluation of 10 percent.  Note (1) of this code provides that a separate evaluation for tinnitus may be combined with an evaluation under Diagnostic Codes 6100, 6200, 6204, or other diagnostic codes, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear or both ears, or in the head.  Note (3) provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not evaluated under this Diagnostic Code, but as part of any underlying condition causing it.  38 C.F.R. § 4.87 (2004).  

At the time of the November 1968 rating decision, the service treatment records (STRs), post-service medical evidence, and Veteran's statements were of record.  The STRs showed that in August 1965, the Veteran was seen for complaints of tinnitus which had been present for 6 months.  In January 1966, the Veteran was examined for discharge.  No tinnitus was indicated.  In addition, the Veteran reported that he did not have any ear problems.  

In July 1968, the Veteran filed a claim for VA compensation benefits.  He reported that he first had tinnitus during service in 1965 which continued to early 1966.  He was seen in June 1968 for audiological evaluation.  In a July 1968 statement, a physician stated that the Veteran had experienced constant ringing in his ears for three years and that the Veteran associated the ringing in his ears to gunfire exposure from service.  The physician stated that the Veteran had neurosensory hearing deficit, bilateral, high tone only.

An October 1968 VA examination diagnosed the Veteran as having tinnitus aurium associated with bilateral high frequency hearing loss.  The examiner noted that since 1966 (discharge), the Veteran had been employed in a possible noise damaging plant.  The Veteran reported that he wore ear protective devices when he entered noisy areas.  It was also noted that the Veteran had recreational noise exposure from hunting.  

The November 1968 rating decision indicated that the Veteran had an inservice impression of acute tinnitus in August 1965 and was recommended to use ear plugs.  There were no subsequent complaints of tinnitus in service and tinnitus was not recorded on discharge.  The current VA examination revealed that the Veteran had been employed in a possible noise damaging plant and he wore ear protective devices when he entered noisy areas.  It was also noted that the Veteran hunted.  The RO concluded that tinnitus noted in service was considered to have been acute and transitory.  Thus, service connection was denied.  The Veteran did not initiate an appeal of that decision.  No new claim of service connection for tinnitus was received until June 2008.  In a September 2008 rating decision, service connection for tinnitus was granted.  It was noted that the law had changed which allowed the RO to grant service connection for "recurrent tinnitus" which the Veteran had and which initially began during service.  A 10 percent rating was assigned one year prior to the date of claim.

The Board finds that there was a basis for the November 1968 rating decision.  Although tinnitus was noted during service, tinnitus was not shown on the separation examination.  About two years later, the Veteran reported to a physician that he had experienced constant tinnitus for 3 years.  However, a VA examiner noted that the Veteran also had been exposed to high noise levels in his post-service employment and recreational activities.  Therefore, the RO had a basis to deny the claim of service connection for tinnitus essentially finding that inservice tinnitus had resolved by discharge as evidenced from the discharge examination and that post-service tinnitus was apparently related to post-service noise environments.  To the extent that the private report was not mentioned, it is presumed that the RO reviewed all of the evidence of record, both the positive and the negative.  See Gonzales v. West, 218 F.3d 1378, 1381 (Fed.Cir.2000) ("[A]bsent specific evidence indicating otherwise, all evidence contained in the record at the time of the [Regional Office's] determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed."). The mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  See generally Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir.2007).

The Veteran essentially argues that the facts as shown in the record were improperly weighed.  However, disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen.  In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Although the Veteran and his representative argue that the Veteran had constant or persistent tinnitus and not just recurrent tinnitus at the time of the original application, the rating criteria were applicable only to service-connected disabilities.  Nonetheless, the compensable rating at that time was afforded to tinnitus due to brain trauma, not acoustic trauma, which the Veteran did not have.  Regardless, service connection was denied as the "current tinnitus" noted in 1968 was determined by the RO to not be attributable to the inservice tinnitus, but rather post-service causes, as noted.  Again, this matter refers to the weighing of the evidence.  

The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the November 20, 1968 rating decision which denied service connection for tinnitus.  Accordingly, entitlement to an earlier effective date prior to June 13, 2007 for the award of service connection for tinnitus on the basis of CUE in the November 20, 1968 rating decision which denied entitlement to service connection for tinnitus is not demonstrated.

The Veteran and his representative made clear during the hearing that an earlier effective date was sought on the basis of CUE in the November 1968 rating decision and discussed that the Veteran was not seeking an earlier effective date based on a change in the regulations for tinnitus.  However, the Board, for the sake of clarity points out the following.  Between the original claim of service connection made in July 2008, and the date of the next subsequent claim in June 2008, there were no claims.  There were medical records dated in between those two claims, but VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established, and private records are not accepted.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Thus, any of the records dated between the two claims are not interpreted as an informal claim.  

As noted at the hearing, the Veteran was awarded service connection for tinnitus effective June 13, 2007, which was one year prior to his June 13, 2008 claim.  38 U.S.C.A. § 5110(g) indicates that where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  If a claim is reviewed within one year of the effective date of a liberalizing law, benefits may be authorized from the date of the law; if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request.  38 C.F.R. § 3.114(a) (2014).  Thus, the effective date of service connection for tinnitus was made on a proper basis in this case.  


ORDER

Entitlement to an earlier effective date prior to June 13, 2007 for the award of service connection for tinnitus on the basis of CUE in a November 20, 1968 rating decision which denied entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


